Citation Nr: 1140051	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-34 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for hemorrhoids, currently evaluated as 10 percent disabling prior to December 23, 2008 and 20 percent disabling thereafter.

2.  Entitlement to an increased disability rating for shell fragment wounds right forearm with scars, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as noncompensably disabling prior to July 8, 2008 and 10 percent disabling thereafter.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to July 1946 and December 1950 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of this appeal, the RO increased the ratings for the Veteran's service-connected hemorrhoids (effective December 23, 2008) and hearing loss (effective July 8, 2008).  However, as neither award represents a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was represented by two different Veterans Service Organizations.  VA sent him a letter in July 2011 asking him to clarify his representation.  The letter noted that if VA did not hear from the Veteran within 30 days, VA would assume that the Veteran wished to represent himself.  No response was received from the Veteran and he is now recognized as proceeding pro se.   

The issue of entitlement to service connection for erectile dysfunction has been raised by the record (see statement in support of claim dated March 10, 2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to December 23, 2008, the Veteran's hemorrhoids were manifested by pain, discomfort, and occasional bleeding; persistent bleeding with secondary anemia caused by hemorrhoids was not present, nor were fissures.

2.  The Veteran is receiving the maximum schedular rating available for tinnitus and for hemorrhoids since December 23, 2008.  

3.  The Veteran's shell fragment wounds right forearm involve disability to Muscle Group VIII, and include pain, tenderness, fatigability, and decrease in strength; disability to this muscle group is no more than moderate in severity.  

4.  The shell fragment wound scars on the right forearm are healed and measure 2 centimeters (cm.) by 1.2 cm., 2.1 cm. by 1.2 cm., and 0.5 cm. (circular); they are not unstable or painful on examination.    

5.  Prior to October 23, 2007, the Veteran's hearing loss was no worse than Level V hearing loss in the right ear and Level I hearing loss in the left ear.

6.  Since October 23, 2007, the Veteran's hearing loss has been no worse than Level XI hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hemorrhoids, prior to December 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

2.  The criteria for a rating in excess of 20 percent for hemorrhoids, since December 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

3.  The criteria for a rating in excess of 10 percent for shell fragment wounds right forearm with scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5308 (2011).

4.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).

5.  The criteria for a compensable evaluation for bilateral hearing loss prior to October 23, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).

6.  The criteria for a disability rating of 10 percent for bilateral hearing loss have been more nearly approximated from October 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in September 2004, June 2008, and July 2009 letters.  These letters collectively advised the Veteran of what information and evidence is needed to substantiate his claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and VA treatment records and examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I. Hemorrhoids

Historically, service connection was awarded for hemorrhoids by an August 1973 rating decision.  A 0 percent disability rating was assigned, effective June 5, 1973.  The current appeal stems from an August 2004 claim for an increased rating.

A 20 percent evaluation may be assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  A 10 percent evaluation may be assigned for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran was afforded a VA rectum and anus examination in September 2004.  He denied bleeding or thrombosis of hemorrhoids and reported using suppositories.  Physical examination revealed no evidence of fecal leakage.  Rectum and anus size were within normal limits and there were no signs of anemia.  The Veteran had small external non-bleeding hemorrhoids.  There was no evidence of bleeding or thrombosis.  The diagnosis was external hemorrhoids non-bleeding non-thrombosed.  


A November 2004 VA treatment record notes a history of anemia.  Iron deficient anemia was noted in April 2005.  

The Veteran was afforded another VA rectum and anus examination in November 2005.  He complained of bleeding, usually with wiping or hard stool at least twice a week, but denied a history of thrombosis of hemorrhoids.  He denied pain but reported discomfort from his hemorrhoids.  He also noted some fecal leakage.  Examination revealed an external hemorrhoid and leakage of stool.  There was no evidence of fissures and no bleeding at the time of the examination.  The diagnosis was external hemorrhoid with fecal leakage.  

In March 2007, a VA physician reported that the Veteran had intestinal arteriovenous malformations that were not easily accessible and could not be ablated.  He also needed continuing anticoagulation.  As a result, the physician noted that future gastrointestinal (GI) bleeding was likely.  

VA treatment records from August 2007 indicate that the Veteran had GI bleed and anemia.  He was admitted after having bright red blood per rectum for 5 days.  He reported multiple episodes of rectal bleeding due to hemorrhoids and arteriovenous malformations.  

During an August 2009 VA rectum and anus examination, the Veteran complained of hemorrhoids with recurrent swelling, bleeding, thrombosis, and rectal leakage.  He reported multiple hospitalizations for rectal bleed, as well as treatment for iron deficiency anemia.  He also complained of itching, tenesmus, swelling, and constant pain, but no diarrhea or perianal discharge.  He denied fecal incontinence.  He reported bright red blood per rectum with every bowel movement.  Physical examination revealed evidence of fecal leakage with blood.  He had thrombosed hemorrhoids.  The rectum was sore and messy with evidence of rectal leakage.  There was no appreciable rectal prolapse and sphincter tone was spastic.  The diagnoses were hemorrhoid, rectal bleeding, and fecal leakage.


In an addendum, the examiner opined that iron deficiency anemia is not secondary to the Veteran's hemorrhoids and is at least as likely as not secondary to his GI bleed related anticoagulation therapy, as he constantly has high PT/PTT [prothrombin time/partial thromboplastin time]. 

VA treatment records include multiple findings of hemorrhoids during the course of the appeal.  VA outpatient treatment records also reflect that the Veteran has recurrent GI bleeding.  However, the Veteran has on numerous occasions denied any signs of symptoms of bleeding (see for example VA notes from November 2004, March 2005, April 2005, June 2007, July 2007, April 2009, May 2009, June 2009, July 2009, August 2009, and October 2009).  A February 2009 VA treatment record indicated that the Veteran had multiple lower GI bleeds from diverticulosis, external hemorrhoids and small bowel arteriovenous malformations.  In June 2009 it was noted that the Veteran had 9 admissions in the past year for lower GI bleeding attributed to small bowel arteriovenous malformations and diverticulosis.  According to the physician, the Veteran had a resulting iron deficiency anemia.  A February 2010 gastroenterology outpatient note also indicated a history of chronic iron deficiency anemia thought to be secondary to/contributed by small bowel arteriovenous malformations and multiple episodes of GI bleeding usually associated with over anticoagulation.  

A rating in excess of 10 percent is not warranted for hemorrhoids prior to December 23, 2008.  While the Veteran had rectal bleeding, the GI bleeding has been attributed to anticoagulation, diverticulosis, and arteriovenous malformations.  The Veteran is not service connected for any of these disabilities.  Even considering all of the documented rectal bleeding, any such bleeding related to hemorrhoids is not shown to be persistent as described in the higher 20 percent rating for hemorrhoids.  As noted above, the Veteran has on numerous occasions denied signs and symptoms of bleeding.  Bleeding was not found on either examination during this period.  As such, the evidence is against a finding of persistent bleeding.  While anemia is shown during this period, a VA examiner opined that this was caused by anticoagulation therapy rather than hemorrhoids.  Other practitioners have attributed the anemia to GI bleeding attributed to small bowel arteriovenous malformations, diverticulosis, and over anticoagulation.  Thus, the bleeding caused by the hemorrhoids has not been implicated in the development of anemia.  The Veteran has not reported fissures and a VA examiner in November 2005 specifically noted that there was no evidence of fissures.  Given the above, prior to December 23, 2008, the overall disability picture more nearly approximated the criteria for a 10 percent rating (hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences) than a 20 percent rating (hemorrhoids with persistent bleeding and with secondary anemia, or with fissures).  

A 20 percent rating is the maximum schedular rating available for hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  There is no basis upon which to award a higher schedular evaluation for hemorrhoids since December 23, 2008.


II. Shell Fragment Wounds Right Forearm with Scars

Historically, service connection was awarded for shell fragment wound right arm with scars involving Muscle Group VIII by an April 1953 rating decision.  A 10 percent disability rating was assigned, effective September 25, 1952.  The current appeal stems from an August 2004 claim for an increased rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).


The muscular disabilities of the right forearm, as a result of shell fragment wounds, are currently rated using the criteria for evaluating muscle injuries.  The rating is assigned based on injury to Muscle Group VIII.  See 38 C.F.R. § 4.73.  

The function of Muscle Group VIII is extension of the wrist, fingers, and thumb; and abduction of the thumb.  The Muscle Group involves muscles arising mainly from external condyle of humerus; extensors of carpus, fingers, and thumb; and supinator.  Slight, moderate, moderately severe, and severe muscle disability warrant 0, 10, 20, and 30 percent evaluations, respectively, for injuries to muscle groups VIII (dominant arm).  38 C.F.R. § 4.73, Diagnostic Code 5308.  

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

Service records indicate that the Veteran suffered a penetrating shell fragment missile to the right forearm in October 1951 while serving in Korea.  The wound was cleaned and the Veteran initially had difficulty moving his fingers, although it was noted that there was no apparent nerve injury.  He was evacuated to Japan and diagnosed with "wound, missile, shell fragment of the right forearm, no artery or nerve involvement."  During the course of treatment in service it was noted that there were two small penetrating wounds on the dorsum of the forearm with an opening size of about 4 millimeters (mm.).  X-ray of the right forearm revealed 11 metallic foreign bodies measuring from 1 to 5 mm. scattered throughout the soft tissue of the forearm.  There was no evidence of bone involvement.  The foreign bodies were not removed.  Around 3 weeks after the injury it was noted that the wounds had healed.  

The Veteran was afforded a VA muscles examination in September 2004.  He reported being in a Japanese hospital for approximately a month and a half after receiving shrapnel wounds to the right forearm.  He reported the wound always hurts and that he loses his grip in his right hand.  The examiner noted that the muscle injured is Muscle Group VIII, the extensor muscle of the right forearm and that there was no associated injury.  There were no tumors of the muscle.  Physical examination revealed three scars of shrapnel entrance into the right forearm.  All three scars were hypopigmented and healed.  The first measured 2 cm. by 1.2 cm. and was on the right dorsum portion of the proximal right forearm.  The second measured 2.1 cm. by 1.2 cm. and was on the right dorsum mid right forearm.  The third was a 0.5 cm. circular scar on the right dorsum distal right forearm.  There were no adhesions, tendon damage, bone damage, or muscle herniation.  Strength was good.  The muscle group could move the joint independently through a useful range of motion, but with limitation by pain and easy fatigability.   

There was flexion deformity of the right ring finger and a 30 degree flexion deformity of the right middle finger.  Extension of the remaining right fingers was 0 degrees, and all fingers flexed normally and approximate the median transverse fold of the right palm.  Dorsiflexion of the right wrist was to 85 degrees and palmar flexion was to 60 degrees.  The range of motion or function was additionally limited by pain and lack of endurance.  X-rays revealed mild degenerative changes of the right wrist, radiopaque foreign bodies involving the mid and distal right forearm consistent with known shrapnel wound/injury.  The examiner diagnosed mild degenerative changes of the right wrist and radiopaque foreign bodies involving the mid and distal right forearm.  

During a December 2005 VA muscles examination the Veteran reported being hospitalized for about a month after receiving a shrapnel injury to the right forearm.  He reported chronic right forearm pain.  It was noted that the muscle injured was the right exterior forearm.  Muscle tumors were not an issue.  On examination there were a few tiny round post-shrapnel injury scars.  Regarding tissue loss, the examiner noted that there was one-inch distal forearm atrophy as compared to the right.  This appears to be a typographical error and the Board presumes that the right (injured) forearm showed atrophy rather than the left.  The examiner noted that adhesions were minimal and that it was at least as likely as not that there was tendon damage.  Muscle herniation was not an issue.  Muscle strength was decreased in right elbow extension (4/5).  Motion was limited by pain/easy fatigability/weakness.  There was full painless range of motion in the right wrist.  Extension muscle power of the right wrist was reduced to 4/5 on repetition.  X-rays showed multiple metallic foreign bodies in the distal forearm as well as mild osteoarthritis of the right wrist.  The diagnoses were old shrapnel injury to the right forearm with multiple metallic foreign bodies remaining in the soft tissues and post-traumatic osteoarthritis of the right wrist.  

The Veteran was afforded a VA scars examination in August 2009.  There was a small visible scar on the dorsum of the right distal forearm that was 0.5cm and round.  The Veteran did not complain of pain in the scar.  There was no loss of employment, limitation of function, or limitation of motion related to the scar.  The scar was not tender on examination and there was no skin breakdown.  The scar was superficial and not deep.  There was no inflammation, edema, or keloid formation.  Texture was normal and the color was slightly hyperpigmented.  The examiner diagnosed scar right forearm, residuals of shrapnel wound.

The Veteran was also afforded a VA joints examination in August 2009.  He complained of a steady right wrist pain radiating to the forearm and sometimes up to the shoulder associated with weakness, fatigability and lack of endurance.  He denied stiffness, swelling, heart, redness, and instability.  On inspection there was no swelling, ecchymosis or warmth of the wrist joint and no visible muscle atrophy.  There was a very tiny scar on the forearm.  Right forearm/wrist supination was to 85 degrees and pronation was to 80 degrees, both without pain.  Wrist dorsiflexion was to 60 degrees, palmar flexion to 80 degrees, radial deviation to 15 degrees, and ulnar deviation to 50 degrees, all with pain at end of range.  There was diffuse tenderness around the dorsum of the wrist.  Motor strength was 5/5 wrist flexion and 4/5 wrist extension.  The examiner diagnosed residuals of shrapnel right wrist and forearm, and post traumatic osteoarthritis.  

An October 2009 rheumatology outpatient consultation note indicates that at that time the Veteran had mild tenderness of the right wrist with no swelling or deformity.  The right hand had mild to moderate swelling, mild tenderness, and mild deformity.  The left hand also had swelling and tenderness.  The assessment was diffuse joint tenderness with mild swelling in the joints of the hand.  

The Veteran's shell fragment wounds right forearm involve disability to Muscle Group VIII, and include pain, tenderness, fatigability, and decrease in strength; disability to this muscle group is no more than moderate in severity.  The Veteran had a penetrating wound from shrapnel fragments without explosive effect of high velocity missile, which is contemplated in the criteria for a moderate muscle wound.  See 38 C.F.R. § 4.56(d)(2)(i).  Records indicate that there was no bone, artery, or nerve involvement caused by the shrapnel wounds.  The Veteran's wounds were reportedly healed in under a month and there is no evidence of any prolonged infection.  The entrance scars are small and not ragged, depressed or adherent.  While atrophy was reported on one examination, on subsequent examination there was no atrophy.  Strength has been reported as 4/5 or better.  Some loss of muscle substance and loss of power or lowered threshold of fatigue is contemplated in the criteria for a moderate muscle injury.  See 38 C.F.R. § 4.56(d)(2)(iii).  There is no evidence of debridement, sloughing of soft parts, or intermuscular scarring.  

Given the above, the Board finds that the overall disability picture more nearly approximates the criteria for a moderate muscle wound and a rating in excess of 10 percent is not warranted at any time throughout the course of this appeal based on the rating criteria for muscle injuries.  See 38 C.F.R. § 4.7.  

The Veteran has a separate rating for post traumatic osteoarthritis of the right wrist associated with shell fragment wounds right forearm with scars.  The rating assigned for that disability is not at issue.  Thus further discussion of the arthritis and disability of the right wrist is not appropriate in this case.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Board has considered whether a separate rating could be awarded based on the scars caused by the shell fragment wounds to the right forearm.  To warrant a compensable evaluation, the evidence would need to show a deep scar or a scar causing limited motion and covering an area exceeding 6 square inches (39 square (sq.) cm.); or a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater or that is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  
 
The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable. 

The relevant scars are not the requisite size for a compensable rating, regardless of whether the scars are superficial, deep, or cause limitation of motion.  Thus, ratings under Diagnostic Codes 7801 and 7802 are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  The scars were not painful on examination.  Moreover, loss of covering of the skin was not found on examination or reported by the Veteran.  Thus, a compensable rating under Diagnostic Codes 7803 or 7804 is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  No functional effects of the scar were reported by the Veteran and he is already compensated for limitation of motion of the right wrist.  Given the above, a separate rating for the scars is not appropriate as the criteria for a compensable rating for scars is not met.  


III. Bilateral Hearing Loss

Historically, service connection was awarded for defective hearing by an April 1953 rating decision.  A 0 percent disability rating was assigned, effective September 15, 1952.  The current appeal stems from an August 2004 claim for an increased rating.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when 
the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

A December 2003 VA audiogram shows pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
65
60
60
62.5
LEFT
45
40
30
35
37.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  The physician's impression was that the Veteran had moderately/severe mixed hearing loss on the right and a mild predominantly sensorineural hearing loss with a low frequency conductive component on the left.

Applying the results from the  December 2003 VA audiogram to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level I hearing loss in the left ear.  The findings on this examination warrant consideration under 38 C.F.R. § 4.86(a) for the right ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear.  Where hearing loss is at Level V in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

During a September 2004 VA audiological evaluation the Veteran reported hearing loss and "siren-like" tinnitus in the right hear.  He reported having severe headaches and a "throbbing" sensation in his head.  According to the Veteran, he had the greatest difficulty hearing in the presence of noise and while watching television.  On testing, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
60
70
70
66.25
LEFT
40
35
40
40
38.75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed moderately severe mixed hearing loss in the right ear and mild mixed hearing loss in the left ear.  

Applying the results from the September 2004 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level I hearing loss in the left ear.  The findings on this examination warrant consideration under 38 C.F.R. § 4.86(a) for the right ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear.  Where hearing loss is at Level V in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

A November 2004 VA audiogram did not include findings at 3000 Hertz and is not suitable for rating purposes.  

During a November 2005 VA audiological evaluation the Veteran reported greatest difficulty hearing clearly in the presence of noise, from a distance, and from the right side.  He also reported persistent tinnitus.  On testing, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
55
55
60
60
57.5
LEFT
35
30
30
30
31.25

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed mixed bilateral hearing loss.  

Applying the results from the November 2005 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level I hearing loss in the left ear.  The findings on this examination warrant consideration under 38 C.F.R. § 4.86(a) for the right ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear.  Where hearing loss is at Level IV in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

A November 2006 VA audiogram shows pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
50
45
45
45
46.25
LEFT
35
25
25
25
27.5

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed moderate sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear, with low frequency conductive component bilaterally.  

Applying the results from the November 2006 VA audiogram to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

An October 23, 2007 VA otolaryngology outpatient note indicates that the Veteran had a significant decrease in hearing sensitivity on the right since his previous hearing test.  The physician's impression was that the Veteran had a profound sensorineural hearing loss on the right with moderate rising to mild sensorineural hearing loss on the left.  

During a July 2008 VA audiological evaluation the Veteran reported difficulty in all listening environments, especially watching television.  He also reported constant bilateral tinnitus.  On testing, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
105
105
105
105
105
LEFT
45
30
40
35
37.5

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed profound mixed hearing loss in the right ear and mild mixed hearing loss in the left ear.  

Applying the results from the July 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  The findings on this examination warrant consideration under 38 C.F.R. § 4.86(a) for the right ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear.  Where hearing loss is at Level XI in one ear and Level I in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Given that VA outpatient treatment records indicate a hearing shift to profound hearing loss in the right ear as early as October 23, 2007 the 10 percent disability rating should be effective that date.  As demonstrated below, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted since October 23, 2007.  

During a November 2009 VA audiological evaluation, the Veteran reported most difficulty hearing in conversational situations and while watching television.  Pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
105
105
105
105
105
LEFT
45
30
35
35
36.25

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear.  The audiologist stated the results showed profound sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.    

Applying the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  The findings on this examination warrant consideration under 38 C.F.R. § 4.86(a) for the right ear.  Applying the results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear.  Where hearing loss is at Level XI in one ear and Level I in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case some of the VA examinations were conducted prior to the revision of the VA examination worksheets.  However, the Veteran has described the functional effects of his hearing loss to the examiners.  For example, the Veteran has reported having difficulty hearing in the presence of noise, while watching television, from a distance, from the right side, in conversational situations, and in all listening environments.  Thus, to the extent that the holding in Martinak is applicable to VA examinations conducted prior to April 24, 2007, the Veteran has provided the pertinent information and there is no prejudice in deciding the claim.  See Martinak, supra (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on the examinations are more probative than the lay contentions as to the extent of hearing loss.

In summary, the competent medical evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss prior to October 23, 2007 or that a rating in excess of 10 percent is warranted thereafter.  Accordingly, the Board finds that the assignment of a noncompensable rating prior to October 23, 2007 and a 10 percent rating thereafter is appropriate in this case.  See Hart, 21 Vet. App. 505.


IV. Tinnitus

Historically, service connection was awarded for tinnitus by an April 1978 rating decision.  A 10 percent disability rating was assigned, effective March 10, 1976.  The current appeal stems from an August 2004 claim for an increased rating.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling under Diagnostic Code 6260, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87 (2011).  Note (2) under this Diagnostic Code indicates that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one year, both ears, or in the head.  There is no legal basis upon which to award a higher schedular evaluation for tinnitus.  


V. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the above disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for higher disability ratings.  See Hart, 21 Vet. App. 505.

The Board has also considered whether any of the above disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for each of the disabilities at issue.  

The Board recognizes that the Veteran has reported headaches and a throbbing sensation that he attributes to his tinnitus.  These symptoms are not contemplated by the rating criteria for tinnitus.  However, a claim for service connection for headaches has been previously denied, most recently in April 2008.  Despite the Veteran's assertion otherwise, the headaches are not considered symptomatology of his tinnitus.  Regarding the reported throbbing sensation, when the Veteran complained of a pounding discomfort with ringing over the right side of his head sometimes associated with pressure discomfort at a November 2004 VA appointment, the assessment was "Chronic otitis media? AD [right ear]."  The Veteran is not service connected for otitis media.  In December 2004, the Veteran complained of right-sided headache with a pounding sensation.  A computed tomography revealed that the temporal bone showed no evidence of middle ear or mastoid disease.  It was determined that the pain was not likely otologic in origin.  The evidence of record indicates that the Veteran's reported throbbing/pounding sensation is not otologic in origin and it is not considered a symptom of his tinnitus.  As such, the Board finds that the schedular rating criteria are adequate for rating the tinnitus; that is, the symptoms are contemplated by the diagnostic code and disability percentage assigned for the disability.  If the Veteran wishes to pursue compensation for otitis media or headaches he should file a claim for such with the RO.  

The Board is also cognizant that the Veteran is receiving the highest available schedular rating for hemorrhoids since December 23, 2008.  The Veteran essentially has hemorrhoids that cause pain, discomfort, and occasional bleeding.  The 20 percent rating assigned considers hemorrhoids that are more than moderate in severity and have persistent bleeding and other complications.  Painful hemorrhoids with bleeding are reasonably contemplated by the rating criteria.  

Given the above, the Board finds that the disability pictures for the Veteran's hemorrhoids, shell fragment wounds right forearm with scars, tinnitus, and bilateral hearing loss are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any claim for ratings higher than those now assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to an increased disability rating for hemorrhoids, evaluated as 10 percent disabling prior to December 23, 2008 and as 20 percent disabling thereafter, is denied. 

Entitlement to an increased disability rating for shell fragment wounds right forearm with scars, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for tinnitus, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss prior to October 23, 2007 is denied.  

A 10 percent rating for bilateral hearing loss is granted from October 23, 2007, subject to the applicable laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss since October 23, 2007 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


